

115 S1995 RS: Spurring Business in Communities Act of 20172018
U.S. Senate
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 350115th CONGRESS2d SessionS. 1995IN THE SENATE OF THE UNITED STATESOctober 24, 2017Mr. Rubio (for himself, Ms. Baldwin, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipMarch 19, 2018Reported by Mr. Risch, with	an amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend the Small Business Investment Act of 1958 to improve the number of small business
			 investment companies in underlicensed States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spurring Business in Communities Act of 20172018. 2.Improving the number of small business investment companies in underlicensed StatesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended—
 (1)in section 103 (15 U.S.C. 662)— (A)in paragraph (18)(E), by striking and at the end;
 (B)in paragraph (19), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (20)the term underlicensed State means a State in which the number of licensees per capita is less than the median number of licensees per capita for all States, as calculated by the Administrator.;
 (2)in section 301(c) (15 U.S.C. 681(c))— (A)in paragraph (3)—
 (i)in subparagraph (B)(iii), by striking and at the end; (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (D)shall give first priority to an applicant that is located in an underlicensed State with below median financing, as determined by the Administrator.; and
 (B)in paragraph (4)(B)— (i)by striking clause (i);
 (ii)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and (iii)by amending clause (i), as so redesignated, to read as follows:
						
 (i)is located in a State that— (I)is not served by a licensee; or
 (II)is an underlicensed State; and; and (3)in section 308(g) (15 U.S.C. 687(g))—
 (A)in paragraph (2)— (i)in subparagraph (B), by inserting and licensing after financing;
 (ii)by redesignating subparagraphs (C) through (J) as subparagraphs (E), through (L), respectively; and (iii)by inserting after subparagraph (B) the following:
						
 (C)The steps the Administration has taken to improve the number of licensees in underlicensed States. (D)The Administration's plans to support States that seek to increase the number of licensees in the State.; and
 (B)in paragraph (3)— (i)in subparagraph (C), by striking and at the end;
 (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (E)the geographic dispersion of licensees in each State compared to the population of the State, identifying underlicensed States..March 19, 2018Reported with  an amendment